 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page11ofof95
                                                                95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page22ofof95
                                                                95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page33ofof95
                                                                95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page44ofof95
                                                                95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page55ofof95
                                                                95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page66ofof95
                                                                95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page77ofof95
                                                                95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page88ofof95
                                                                95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page99ofof95
                                                                95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page10
                                                          10ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page11
                                                          11ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page12
                                                          12ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page13
                                                          13ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page14
                                                          14ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page15
                                                          15ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page16
                                                          16ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page17
                                                          17ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page18
                                                          18ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page19
                                                          19ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page20
                                                          20ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page21
                                                          21ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page22
                                                          22ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page23
                                                          23ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page24
                                                          24ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page25
                                                          25ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page26
                                                          26ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page27
                                                          27ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page28
                                                          28ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page29
                                                          29ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page30
                                                          30ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page31
                                                          31ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page32
                                                          32ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page33
                                                          33ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page34
                                                          34ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page35
                                                          35ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page36
                                                          36ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page37
                                                          37ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page38
                                                          38ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page39
                                                          39ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page40
                                                          40ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page41
                                                          41ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page42
                                                          42ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page43
                                                          43ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page44
                                                          44ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page45
                                                          45ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page46
                                                          46ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page47
                                                          47ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page48
                                                          48ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page49
                                                          49ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page50
                                                          50ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page51
                                                          51ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page52
                                                          52ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page53
                                                          53ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page54
                                                          54ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page55
                                                          55ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page56
                                                          56ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page57
                                                          57ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page58
                                                          58ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page59
                                                          59ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page60
                                                          60ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page61
                                                          61ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page62
                                                          62ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page63
                                                          63ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page64
                                                          64ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page65
                                                          65ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page66
                                                          66ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page67
                                                          67ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page68
                                                          68ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page69
                                                          69ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page70
                                                          70ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page71
                                                          71ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page72
                                                          72ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page73
                                                          73ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page74
                                                          74ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page75
                                                          75ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page76
                                                          76ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page77
                                                          77ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page78
                                                          78ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page79
                                                          79ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page80
                                                          80ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page81
                                                          81ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page82
                                                          82ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page83
                                                          83ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page84
                                                          84ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page85
                                                          85ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page86
                                                          86ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page87
                                                          87ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page88
                                                          88ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page89
                                                          89ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page90
                                                          90ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page91
                                                          91ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page92
                                                          92ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page93
                                                          93ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page94
                                                          94ofof95
                                                                 95
 Case2:20-mj-00039-CKD
Case  2:20-mj-00039-CKD Document
                         Document5-1
                                  1 Filed
                                     Filed02/21/20
                                           02/27/20 Page
                                                     Page95
                                                          95ofof95
                                                                 95
